Title: To George Washington from Commissioners for the District of Columbia, 19 November 1799
From: Commissioners for the District of Columbia
To: Washington, George


                    
                        Sir,
                        Washington, 19th Novr 1799.
                    
                    We were this morning favored with your letter of yesterday—Your check has been paid, and the Balance of your Dividend being 93 53/100 Dolls. is enclosed in a post note of the Bank of Columbia—We are, with Sentiments &c.,
                    
                        G. Scott
                        A. White
                    
                